This court in the case of Goodwin et al. v. Bickford,20 Okla. 91, 93 P. 549, which followed in the case of Nelson v.Lollar, 20 Okla. 291, 94 P. 176, held that the district court of the territory of Oklahoma had no power to impose a rule requiring that a party appealing a cause from the probate court to the district court shall deposit with the clerk of the district court $5 for costs of the clerk, and that a failure to do so within 20 days after the transcript of the trial court is deposited with the clerk of the district court shall be ground for dismissal of the appeal
The rule announced in that case would be equally applicable to appeals from justices of the peace. This cause is therefore *Page 555 
reversed and remanded, with instructions that the order of the district court in dismissing the appeal be set aside, and the same be reinstated.
All the Justices concur.